Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-14 and 21-26 in the reply filed on 11/15/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification provides description for a barrier layer, but the specification does not provide enough description for the limitation where the barrier layer is embedded in the gate as recited in the second to the last line of claim 21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al., US 2015/0034899 in view of Liu et al., US 2016/0049402.
Regarding claim 1, Ching teaches (figs. 2-14B and related text) a semiconductor structure, comprising: a substrate (210/310); a first fin (212) and a second fin (332) formed over the substrate; a first anti-punch through region (211) formed in the first fin and a second anti-punch through region (311) formed in the second fin; first nanostructures (238/230) formed over the first fin and second nanostructures (338/330) formed over the second fin; a first gate (266) formed around the first nanostructures; and a second gate (366) formed around the second nanostructures, wherein an interface between the second punch through is higher than an interface between the first anti-punch through region and the first gate (fig. 14A).  
Ching does not teach a barrier layer formed over the second anti-punch through region or an interface between the barrier layer and the second anti-punch through region is higher than an interface between the first anti-punch through region and the first gate.
LIU teaches the use of diffusion controlling/barrier layer (41) a second anti-punch through region (40) where an interface between the barrier layer (41) and the second anti-punch through region (40) is higher than an interface between the first anti-punch through region (55) and the first gate (50, figs. 1-5 and related text) in order for controlling the diffusion of a punch through stopper material in a semiconductor fin [0013].

It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Ching to include the barrier layer as taught by LIU in order for controlling the diffusion of a punch through stopper material in a semiconductor fin [0013]. The modified structure would have an interface between the barrier layer and the second anti-punch through region is higher than an interface between the first anti-punch through region and the first gate as claimed.
Regarding claim 2, Ching as modified by LIU teaches the second gate (50) and the second anti-punch through region (40) are separated by the barrier layer (fig. 5 of LIU).  
Regarding claim 3, Ching as modified by LIU teaches a first source/drain structure (252, Ching) connecting the first nanostructures (fig. 14B); and a second source/drain structure (352) connecting the second nanostructures (fig. 14B), wherein the barrier layer is embedded/covered in the second source/drain structure (352).  
Regarding claim 4, Ching as modified by LIU teaches the sidewalls of the second anti-punch through region (311) are covered by the second source/drain structures (352). 
Regarding claim 5, Ching as modified by LIU teaches the first nanostructures (238) are surrounded by the first source/drain structure (252), and the second nanostructures (338) are surrounded by the second source/drain structure (352, fig. 14B).  
Regarding claim 6, Ching as modified by LIU teaches the barrier layer is made of crystalline silicon (LIU, [0017]).  
Regarding claim 7, Ching as modified by LIU teaches the first nanostructures (230/234) are made of SiGe ([0019]) and the second nanostructures (332/333) are made of Si ([0020]).  

Ching does not teach a barrier layer formed over the second fin and covering a top surface of the second anti- punch through region or a top surface of the barrier layer is higher than a top surface of the isolation structure.
LIU teaches a barrier layer/diffusion control layer (41) formed over a second fin (46) and covering a top surface of a second anti- punch through region (40) and a top surface of the barrier layer (41) is higher than a top surface of the isolation structure (47) in order the source and drain regions will be isolated by the punch-through stopper layer [0018].
Ching and LIU are analogous art because they both are directed to semiconductor devices with Finfet and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ching with the specified features of LIU because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Ching to include the barrier layer as taught by LIU in order the source and drain regions will be isolated by the punch-through stopper layer [0018]. The modified structure would have the top surface of the barrier layer to be higher than a top surface of the isolation structure.
Regarding claim 9, Ching as modified by LIU teaches a first source/drain (252) structure formed over the first fin; and a second source/drain structure (352) formed over the second fin, wherein an 
Regarding claim 10, Ching as modified by LIU teaches the first source/drain structure is in direct contact with a top surface of the first anti-punch through region (211, fig. 14B).  
Regarding claim 11, Ching as modified by LIU teaches a distance between a top surface of the second anti-punch through region and a bottom portion of the second nanostructures is greater than a distance between a top surface of the first anti-punch through region and a bottom portion of the first nanostructures (the claim is non-limiting, one can pick any distance between a top surface of the second anti-punch through region and a bottom portion of the second nanostructures is greater than a distance between a top surface of the first anti-punch through region and a bottom portion of the first nanostructures as claimed).  
Regarding claim 12, Ching as modified by LIU teaches an interface between the second anti-punch through region and the barrier layer is higher than the top surface of the isolation structure (fig. , LIU).  
Regarding claim 13, Ching as modified by LIU teaches crystalline silicon, the first nanostructures are made of SiGe, and the second nanostructures are made of Si.  
However Ching as modified by LIU does not explicitly teach the barrier layer is made of carbon-doped. However Ching as modified by LIU teaches the barrier layer is formed of Si. Therefore it is within one of ordinary skill in the art on the effective filing date of the claimed invention to experiment the effect of doping the undoped silicon of Ching as modified by LIU.
Regarding claim 14, Ching as modified by LIU the barrier layer is thinner than each of the second nanostructures.
Parameters such thickness of a layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the thickness of barrier of the modified structure of Ching and LIU as claimed in order to make a finfet device requiring such thickness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811